r     .




                  EA.        RNEX-      GENERAL
                         ~FTEXAS




Mrs.  Marjorie Taber Ogle          Opinion No.    M-738
Executive Secretary
Board of Vocational Nurse          Be: May persons such as
   Examiners                           military hospital corpsmen,
1008 Sam Houston Building              who complete nursing courses
Austin, Texas 78701                    which are not accredited
                                       by State Boards of Nursing,
                                       receive credit for such
                                       training or be offered
                                       advanced standing examina-
                                       tions toward a license as a
                                       vocational nurse, under
                                       Article 4528~. V.C.S.
Dear Mrs. Ogle:

     In requesting the opinion of this office, you have provided
the following information:

            "We receive numerous requests from military
       hospital corpsmen, and others who,,completed nursing
       courses in programs which were not accredited by
       state boards of nursing, who desire application of
       credit toward either enrollment in an approved school
       of vocational nursing or for licensing examination.

             "The Vocational Nurse Act, Article 4528~ of
       Vernon's Civil Statutes, Section 5a. requires duration
       of enrollment of not less than twelve (12) months in
       an accredited school of vocational nursing for eli-
       gibility for licensing examination.

            "The Board of Vocational Nurse Examiners would like
       to know whether schools of vocational nursing could be
       permitted to offer advanced standing examinations



                               -3392-
                                                        .       l




Mrs.   Marjorie Taber Ogle, page 2       (M-738)


       (challenging courses).  If successful, could credit be
       applied toward fulfillment of curriculum requirements
       to the extent of graduation without an actual 12
       months time spent in the school? May the Board accept
       such graduation for licensing examination?"

     Among the requirements for admission to the license
examination is the following, from Section 5(a), Article 4528c,
Vernon's Civil Statutes:                                  >

             ...and has completed an accredited course
       of not less than twelve (12) months in an accredited
       school for training Vocational Nurses. An accredited
       school as used herein shall mean one accredited by
       the Board."

      The Board of Vocational Nurse Examiners has the duty of
prescribing, surveying and accrediting courses of study for
individual schools of vocational nursing. Such curricula
must,  according to statute, be based upon a twelve-month period.
We cannot say that in all cases a twelve-month curriculum
must result in a student spending precisely twelve months at
his or her studies. We view it as being perfectly possible
for an industrious,and capable student to double up on courses
or laboratory work, and thus complete an entire twelve-month
curriculum in less than twelve months time, if the curriculum
offered by the school and approved by the Board is structured so as
to permit such acceleration.   If a school desires to offer advanced
standing examinations to persons with some prior training, and the
Board determines that the basis upon which such examinations are
offered properly merges with the requirement for a twelve-month
curriculum, it is our view that there would be no violation of
either the letter or the spirit of the statute. The key fact is
that the individual must clearly demonstrate his educational level
in a manner sufficient to qualify him for a certificate of
graduation from the school of vocational nursing. Normal procedure
will find the great majority  of students following the, customary
steps in the curriculum, but we find nothing improper in permitting
particularly qualified individuals to shorten the time period
necessary for graduation.




                               -3393-
   /   .




Mrs. Marjorie Taber Ogle, page 3        (M-738)


     We do not believe that the Board could properly authorize
the granting of credit for course work completed at a non-
accredited school of nursing, no matter what the reason for
such non-accreditation may be. It is our opinion that any edu-
cational experience so acquired may be utilized only through
advanced standing examinations, if such examinations are
acceptable to the Board in the exercise of its sound discretion
in approving individual school curricula.

     The possession of a certificate of graduations from an
accredit school of vocational nursing entitles an individual to
admission to the licensing examination conducted by the State
Board of Vocational Nurse Examiners.

                              SUMMARY

                The Board of Vocational Nurse Examiners
           has the power to accredit schools of vocational
           nursing that offer advanced standing examinations
           to persons who can demonstrate experie,nc,eand
           qualification for such

                                           truly yours,
                                                  n


                                                  C. MARTIN
                                                  General of Texas

Prepared by Malcolm Quick
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Robert Davis
Joe K. Longley
David Longoria
Sarah Phillips

EEADE F. GRIFFIN
Staff Legal Assistant

                              -3394-
                                                F   L




Mrs. Marjorie Taber Ogle, page 4      (M-738)



ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                             -3395-